 In the Matter Of SIIENANGO PENN MOLD COMPANY, SHENANGO FUR-NACE COMPANY,andSTEELWORKERSORGANIZING COMMITTEE, ONBEHALF OF THE AMALGAMATED ASSOCIATION OF IRON. STEEL & TINWORKERS OF NORTH AMERICA, LODGE 1032Case No. R-1647.-Decided January 11, 1940IngotMold Manufacturing Industry-Investigation of Representatives:con-troversy concerning representation of employees:refusal to recognize union-Unit Appropriatefor Collective Bargaining:production .and maintenance em-ployees oftwo Companies, excludingchemists,watchmen,foremen, and time-keepers: common ownership and management,functional interrelation,identicalwage policy, single,continuous productionoperation-Election.OrderedMr. Robert H. Kleeb,for the Board.Mr. John J. Heardand Mr.Carl E. Glock,both of Pittsburgh, Pa.,for the Companies.Mr. Benjav?In. C. Sigal,of Pittsburgh, Pa., for the Union.Mr. Malcolm, A. Hofmann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 15, 1939, Steel Workers Organizing Committee, on be-half of Amalgamated Association of Iron, Steel & Tin Workers ofNorth America, Lodge 1032, herein called the Union, filed with theRegional Director for the Sixth Region (Pittsburgh, Pennsylvania),a petition alleging thatquestion affecting commerce had arisen con-cerning the representation of employees of Shenango Penn MoldCompany, Sharpsville, Pennsylvania, herein called the Mold Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On November 1, 1939, theNational Labor. Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.19 N. L. R. B., No. 37.328 SllENANG0 1i N'N 110LU COMPANY329On November 18, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Mold Company andthe Union.Pursuant to the notice, a hearing was held on December1, 1939, at Sharon,Pennsylvania,before Peter F. Ward, the TrialExaminer duly designated by the Board.The Board,the Mold Com-pany, and the Union were represented by counsel and participatedin the hearing.At the hearing the Union moved to amend its petition to includein the title thereof the Shenango Furnace Company, herein calledthe Furnace Company, and to include in the alleged appropriateunit employees of both Companies.Counsel for the Mold Company,who also represented the Furnace Company,consented to the latter'sthus becoming a party to the proceeding, and waived all technicalobjections to such procedure,save only an objection that the unitfound appropriate by the Board should not include employees ofboth Companies.The Trial Examiner did not rule on the motionto amend the petition.Such motion is hereby allowed.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduceevidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESShenango Penn Mold Company, a Pennsylvania corporation withits principal place of business in Sharpsville, Pennsylvania, and withan office in Pittsburgh, Pennsylvania, is engaged in the manufactureof ingot molds and stools for consumption by the steel industry.Theprincipal raw materials used by the Mold Company are pig iron,sand, blacking, and miscellaneous foundry materials.During theyear 1938 more than 75,000 tons of raw material were purchased bytheMold Company,mostly from sources within the State of Penn-sylvania.During the same year, approximately 74 per cent of itsfinished product was shipped to points outside the State of Pennsyl-vania.The Mold Company employs about 340 production and main-tenance employees.The Mold Company concedes that it is engagedin interstate commerce.The Mold Company is a subsidiary of the Shenango Furnace Com-pany, a Pennsylvania corporation, which owns a majority of the 330DECISIONSOF NATIONALLABOR RELATIONS BOARDMold Company's capital stock.The Furnace Company also main-tains a plant in Sharpsville, and there produces liquid pig iron.Thetwo Companies have the same general plant supervisor and sub-stantially the same board of directors.Their plants are physicallyinterrelated,within the same fence limits, and not more than 500feet apart.The Companies jointly use a Pittsburgh sales office.The Furnace Company produces liquid pig iron for use by the MoldCompany, which consumes its entire output.The liquid pig ironis conveyed in ladles by the Furnace Company's locomotive over theFurnace Company's tracks to the Mold Company's foundry, whereit is processed into ingot molds.The processes of the two plantscomprise a single, continuous production operation.Iron ore is the chief raw material used by the Furnace Company.Ninety-five per cent of this ore, which is consumed at the rate ofnear Duluth, Minnesota. The Furnace Company also consumes about5,000 tons of limestone a month, which has its origin within the Stateof Pennsylvania.It employs about 176 employees, 11 of whom workfor both the Mold and Furnace Companies. The same wage policyobtains at both Companies, and the employees of both Companies arepaid by checks of the Furnace Company.IT.THE ORGANIZATION INVOLVEDAmalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge 1032, is a labor organization affiliated with the Con-gress of Industrial Organizations.It is represented by Steel Work-ersOrganizing Committee, a labor organization, and admits tomembership production and maintenance employees of the two Com-panies, excluding supervisory and clerical employees, chemists, timekeepers, and watchmen.III.THE QUESTION CONCERNING REPRESENTATIONIn August of 1939 the Union requested the Mold Company andFurnace Company for recognition as the exclusive representative ofthe production and maintenance employees of both Companies.Dur-ing the summer of 1939 negotiations between representatives of theUnion and both Companies took place, during which the Companiesrefused to recognize the Union.The Companies later refused to con-sent to an election, and expressed a desire that the Board decidewhether or not an election should be held.We find that a question has arisen concerning the representation ofemployees of the Shenango Penn Mold Company and Shenango Fur-nace. Company. SHFNANGGO PENN MOLD COMPANY331'IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.TI-TE APPROPRIATE UNITThe Union contends that the production and maintenance employeesof both the Mold Company and the Furnace Company, excludingsupervisory and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining.The Companies contend thata unit encompassing employees of both Companies is inappropriate,but admit that the operations of the two plants constitute a single,continuousproduction operation.We have already noted the physicalproximity of the plants, their functional interrelation, identical wagepolicy, and common ownership and management.'There is no other labor organization contesting the appropriatenessof the unit sought, and since the two Companies operate as a singleintegratedenterprise,under common financial control, we find theCompanies' contention to be without merit,' and shall include theemployees of both plants in a single unit.Chemists, watchmen, foremen, including the chip foreman, andtimekeepers, are not admitted to membership by the Union. Thework of these employees differs substantially from that performed byemployees who are admitted to membership in the Union and theirinterestsare different from those of the ordinary production and main-tenance employees.Since their exclusion is desired by the sole labororganizationhere involved, we shall exclude them from the unit.We find that all production and maintenance employees of the MoldCompany and the Furnace Company at their Sha_rpsville plants, ex-cluding supervisory and clerical employees, chemists, watchmen, fore-went, and timekeepers, constitute a unit appropriate for the purposesof collective bargaining and that such unit will insure to the employees,of the Companies the full benefit of their right to self-organization and1Section I, above.2Cf.National Labor Relations Board v. Lund et at.(Christian A. Lund,doing businessas C. A. Lund Company and Northland Ski Manufacturing Company,et al.),103 F. (2d)815, (C. C. A, 8);Matter of Waterman Steamship and Pan-Atlantic Steamship CorporationandCommercial Telegraphers Union,MarineDivision,A.F. of L., 10 N. L. R.B. 1079;Matter of Art Crayon Company, Inc.,and its affiliate-company, American Artists ColorWorks, Inc.andUnited Artists Supply 11'ork:ers, 7N.L. R. B. 102. 332DECISIONS OF NArr].ONAL LABOR RELATIONS BOARDto collective bargaining and will otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Union asserts that it represents a majority of the employees inthe appropriate unit, but does not seek certification without an, elec-tion.Consequently, we find that the question concerning representa-tion can best be resolved by means of an election by secret ballot, andwe shall direct the holding of such an election.Neither the Union nor the Companies expressed a preference as toa date governing eligibility to vote in such election. In accordancewith our usual practice, Ave find that those eligible to vote in the elec-tion shall be the employees in the appropriate unit who are employedby the Companies at their Sharpsville plants during the pay-roll periodimmediately preceding the date of the Direction of Election herein,including employees who did not work during such pay-roll periodbecause they were ill, on vacation, or temporarily laid off, but exclud-ing employees who have since quit or have been discharged for cause.On the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Shenango Penn Mold Company and She-nango Furnace Company, Sharpsville, Pennsylvania, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All production and maintenance employees of the Companies attheir Sharpsville plants, excluding supervisory and clerical employees,chemists, watchmen, foremen, and timekeepers, constitute a unit ap-propriate for the purposes of collective bargaining, Within the mean.ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relation Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Shenango Penn Mold Company and Shenango Furnace Com-pany, Sharpsville, Pennsylvania, an election by secret ballot shall beconducted as early as possible but not late it than thirty (30) days from SHENLANGOPENN MOLDC0NSPANY333the date of this Direction of Election, under the direction and super-vision of the Regional Director for the Sixth Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Section 9, of said Rules and Regulations, among allproduction and maintenance employees at the Sharpsville plants ofthe Companies who were on the respective pay rolls of the Companiesduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsuch pay-roll period because they were ill or on vacation and em-ployees who were then or who shall have since been temporarily laidoff, but excluding supervisory and clerical employees, chemists, watch-men, foremen, and timekeepers, and any employees who shall havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Amalgamated Association of Iron,Steel & Tin Workers of North America, Lodge 1032, for the purpose ofcollective bargaining.